 

WAY COOL IMPORTS, INC.

 

2014 EQUITY INCENTIVE PLAN

 

(APPROVED BY THE BOARD OF DIRECTORS ON APRIL 22, 2014)

 

The purposes of the 2014 Equity Incentive Plan (the “Plan”) are to foster and
promote the long-term financial success of Way Cool Imports, Inc., a Nevada
corporation (the “Company”), and its affiliates and materially increase
stockholder value by (1) motivating superior performance by Participants, (2)
providing Participants with an ownership interest in the Company, and (3)
enabling the Company and its Subsidiaries to attract and retain the services of
outstanding Employees upon whose judgment, interest and special effort the
successful conduct of its operations is largely dependent.

 

Article I:
Definitions

 

In addition to the terms defined in the preamble above and elsewhere in the
Plan, the following capitalized terms used in this Plan have the meanings set
forth below. Except when otherwise indicated by the context, reference to the
masculine gender shall include, when used, the feminine gender and any term used
in the singular shall also include the plural.

 

“Award Agreement” means any written agreement, contract or other instrument or
document evidencing any Award granted under the Plan, which may, but need not,
be executed or acknowledged by a Participant.

 

“Award” means any Option, SAR, award of Restricted Stock or Restricted Stock
Units, Stock Award, Other Stock-Based Award, or Performance Award granted under
the Plan.

 

“Board” or “Board of Directors” means the Board of Directors of the Company, as
it may be constituted from time to time.

 

“Cause” means, except as otherwise defined in an Award Agreement, with respect
to any Participant (as determined by the Committee in its sole discretion) (a)
the continued and willful failure of the Participant substantially to perform
the duties of his or her employment or service for the Company or any Subsidiary
(other than any such failure due to the Participant’s disability); (b) the
participant’s engaging in willful or serious misconduct that has caused or could
reasonably be expected to result in material injury to the Company or any of its
affiliates, including, but not limited to by way of damage to the Company’s or
an affiliate’s reputation or public standing; (c) the Participant’s conviction
of, or entering a plea of guilty or nolo contendere to, a crime constituting a
felony or (d) the Participant’s material violation or breach of the Company’s or
any affiliate’s code of conduct or ethics or other Company policy or rule or the
material breach by the Participant of any of his or her obligations under any
written covenant or agreement with the Company or any of its affiliates; or (e)
any failure by the Participant to cooperate, if requested by the Company or any
Subsidiary, with any investigation or inquiry into the Participant’s or the
Company’s or any Subsidiary’s business practices, whether internal or external,
including, but not limited to, the Participant’s refusal to be deposed or to
provide testimony at any trial or inquiry; provided that, with respect to any
Participant who is a party to an employment agreement or service contract with
the Company or any affiliates, “Cause” shall have the meaning specified in such
agreement.

 

“Code” means the Internal Revenue Code of 1986, as amended and in effect from
time to time, or any successor statute.

 

 

 

 

“Committee” means the Compensation Committee of the Board of Directors, or any
successor committee thereto, or such other committee of the Board of Directors
as is appointed or designated by the Board to administer the Plan; provided,
however, that the number of members of the committee and their qualifications
shall at all times that the Company or its officers and directors, by reason of
their status as officers or directors of the Company, are subject to such laws,
satisfy the requirements for exemptions under Rule 16b-3 and tax deductibility
under Section 162(m). The full Board may perform any function of the Committee
hereunder, except with respect to matters which under Rule 16b-3, Section 162(m)
or other applicable law (including stock exchange rules) are required to be
determined in the sole discretion of the Committee.

 

“Common Stock” means the common stock, par value $0.001 per share (as such par
value may be adjusted from time to time), of the Company.

 

“Covered Person” means an Eligible Individual who is determined by the Committee
to be a “covered employee” as defined in Section 162(m) for the purpose of
receiving performance-based compensation complying with Section 162(m).

 

“Eligible Individual” means any Employee, Non-Employee Director or natural
person who is a consultant to the Company or a Subsidiary.

 

“Employee” means any officer or other employee of the Company or any Subsidiary.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Fair Market Value” of a share of Common Stock as of any date and unless
otherwise determined by the Committee, shall be determined as follows:

 

(a) If the Common Stock is listed on any established stock exchange, system or
market, the Fair Market Value of a share of Common Stock shall be the closing
price for a share of Common Stock as quoted on the principal securities exchange
on which such shares are then listed or admitted to trading on the date on which
such value is being determined; and

 

(b) In the absence of an established market for shares of Common Stock, the Fair
Market Value of a share of Common Stock shall be determined in good faith by the
Committee by the reasonable application of a reasonable valuation method, taking
into account factors consistent with Treas. Reg. § 409A-1(b)(5)(iv)(B) as the
Committee deems appropriate.

 

“Incentive Stock Option” or “ISO” means an option granted under Article V
designated by the Committee as an incentive stock option within the meaning of
Section 422 of the Code or any successor provision thereto and qualifying
thereunder.

 

“Non-Employee Director” means a member of the board of directors of the Company
who is not an Employee.

 

“Non-Qualified Stock Option” means an option granted under Article V that is not
designated as an incentive stock option by the Committee, or an option that is
designated as an incentive stock option to the extent such option does not
comply with the provisions of Section 422 of the Code.

 

“Option” means an Incentive Stock Option or a Non-Qualified Stock Option.

 

Way Cool Imports, Inc.

2014 Equity Incentive Plan 

-2-

 

 

“Other Stock-Based Award” means any right granted under Section 8.2.

 

“Participant” means any Eligible Individual who has been granted an Award under
the Plan which remains outstanding, including a person who is no longer an
Eligible Individual.

 

“Person” means any individual, corporation, joint venture, association,
partnership, limited liability company, joint stock company, trust,
unincorporated organization or government or any agency or political subdivision
thereof.

 

“Reporting Person” means any Eligible Individual subject to Section 16 of the
Exchange Act with respect to the Company.

 

“Restricted Stock” means a grant of shares of Common Stock pursuant to Article
VI which is subject to certain restrictions and to a risk of forfeiture.

 

“Restricted Stock Unit” means a contractual right underlying an Award granted
under Article VI that is denominated in shares of Common Stock, which unit
represents a right to receive a share of Common Stock (or the value of a share
of Common Stock) upon the terms and conditions set forth in the Plan and the
applicable Award Agreement.

 

“Rule 16b-3” means Rule 16b-3, as from time to time in effect and applicable to
Participants, promulgated by the Securities and Exchange Commission under
Section 16 of the Exchange Act.

 

“SAR” or “Stock Appreciation Right” means the right to receive a payment in cash
or shares of Common Stock equal to the amount of appreciation, if any, in the
Fair Market Value of a share of Common Stock from the date of grant of the right
to the date of its payment, and which may be awarded to Eligible Individuals
under Article V.

 

“Section 162(m)” means Section 162(m) of the Code and regulations promulgated
thereunder.

 

“Section 409A” means Section 409A of the Code and regulations promulgated
thereunder.

 

“Separation from Service” means a “separation from service” as that term is
defined in Section 409A.

 

“Specified Employee” means “specified employee” as such term is defined in
Section 409A.

 

“Stock Award” means an award of shares of Common Stock pursuant to Section 8.1.

 

“Subsidiary” means any corporation in an unbroken chain of corporations
beginning with the Company if each of the corporations other than the last
corporation in the unbroken chain then owns stock possessing fifty percent (50%)
or more of the total combined voting power of all classes of stock in one of the
other corporations in such chain. In the case of Incentive Stock Options,
Subsidiary means any entity that qualifies as a “subsidiary corporation” of the
Company under Section 424(f) of the Code.

 

“Substitute Award” means an Award granted in assumption of, or in substitution
for, an outstanding award previously granted by a Person acquired by the Company
or with which the Company combines.

 

“Successor” with respect to a Participant means the legal representative of an
incompetent Participant and, if the Participant is deceased, the legal
representative of the estate of the Participant or the person or persons who
may, by bequest or inheritance, or under the terms of an Award or of forms
submitted by the Participant to the Committee, acquire the right to receive cash
and/or shares of Common Stock issuable in satisfaction of an Award.

 

Way Cool Imports, Inc.

2014 Equity Incentive Plan 

-3-

 

 

Article II:
ADMINISTRATION

 

2.1           Generally. The Committee shall have the authority to control and
manage the operation and administration of the Plan; provided, however, that all
acts and authority of the Committee pursuant to this Plan are subject to the
provisions of the Committee’s charter, as amended from time to time, and such
other authority as may be delegated to the Committee by the Board.

 

2.2           Grant of Awards. The Committee has the exclusive power to make
Awards, to determine when and to which Eligible Individuals Awards will be
granted, the types of Awards and the number of shares of Common Stock covered by
the Awards, to establish the terms, conditions, performance criteria,
restrictions, and other provisions of such Awards, and, subject to the terms of
the Plan and applicable law, to cancel, suspend or amend existing Awards.

 

2.3           Section 162(m). Subject to the provisions of the Plan, the
Committee will have the authority and discretion to determine the extent to
which Awards under the Plan will be structured to conform to the requirements
applicable to performance-based compensation as described in Section 162(m), and
to take such action, establish such procedures, and impose such restrictions as
necessary to conform to such requirements. Notwithstanding any provision of the
Plan to the contrary, if an Award under this Plan is intended to qualify as
performance-based compensation under Section 162(m) and the regulations issued
thereunder and a provision of this Plan would prevent such Award from so
qualifying, such provision shall be administered, interpreted and construed to
carry out such intention (or disregarded to the extent such provision cannot be
so administered, interpreted or construed).

 

2.4           Payment of Awards. The Committee may, subject to Section 12.3,
determine whether, to what extent and under what circumstances Awards may be
settled, paid or exercised in cash, shares of Common Stock or other Awards or
other property, or canceled, forfeited or suspended.

 

2.5           Interpretation. The Committee has the authority to interpret the
Plan and any Award made under the Plan, to establish, amend, waive and rescind
any rules and regulations relating to the administration of the Plan, to
determine the terms and provisions of any Award Agreements entered into
hereunder (not inconsistent with the Plan), to amend the terms and provisions of
any such Award Agreement (not inconsistent with the Plan) and to make all other
determinations necessary or advisable for the administration of the Plan. The
Committee may correct any defect, supply any omission or reconcile any
inconsistency in the Plan or in any Award in the manner and to the extent it
deems desirable. The determinations of the Committee in the administration of
the Plan, as described herein will be final, binding and conclusive on all
interested parties.

 

2.6           Delegation of Authority. Except to the extent prohibited by
applicable law or regulation, the Committee may allocate all or any portion of
its responsibilities and powers to any one or more of its members and may
delegate all or any part of its responsibilities and powers to any person or
persons selected by it; provided, however, the Committee shall not delegate any
such authority with respect to any Awards made to a Reporting Person. The
Committee may revoke any such allocation or delegation at any time.

 

Way Cool Imports, Inc.

2014 Equity Incentive Plan 

-4-

 

 

2.7           Cooperation. The Company and any affiliate will, to the fullest
extent permitted by law, furnish the Committee with such data and information as
may be required for it to discharge its duties. The records of the Company and
any affiliate as to an Eligible Individual’s employment, or other provision of
services, termination of employment, or cessation of the provision of services,
leave of absence, reemployment and compensation will be conclusive on all
persons unless determined to be incorrect. Participants and other persons
entitled to benefit under the Plan must furnish the Committee such evidence,
data or information as the Committee considers desirable to carry out the terms
of the Plan.

 

2.8           Indemnification. To the fullest extent permitted by law, each
member and former member of the Committee and each person to whom the Committee
delegates or has delegated authority under this Plan shall be entitled to
indemnification by the Company against and from any loss, liability, judgment,
damage, cost and reasonable expense incurred by such member, former member or
other person by reason of any action taken, failure to act or determination made
in good faith under or with respect to this Plan.

 

Article III:
SHARES AVAILABLE FOR AWARDS

 

3.1           Number. Subject to adjustment as provided in Section 3.4, the
maximum number of shares of Common Stock that may be delivered pursuant to
Awards granted under the Plan is 7,500,000 Shares of Common Stock to be issued
under the Plan may be made available from authorized but unissued shares of
Common Stock, shares of Common Stock held by the Company in its treasury, or
shares of Common Stock purchased by the Company on the open market or otherwise.

 

3.2           Award Limitations. No Participant receiving an Award will be
granted any Award with respect to more than 300,000 Shares of Common Stock
during any fiscal year.

 

3.3           Share Counting. If any shares of Common Stock covered by an Award
other than a Substitute Award, or to which such an Award relates, terminate,
lapse or are forfeited or cancelled, or such an Award is otherwise settled
without the delivery of the full number of shares of Common Stock underlying the
Award, then the shares of Common Stock covered by such Award, or to which such
Award relates, to the extent of any such forfeiture, termination, lapse,
cancellation, etc., shall again be, or shall become available for issuance under
the Plan. Shares of Common Stock Substitute Awards shall not reduce the number
of shares of Common Stock available for delivery under this Plan. Shares of
Common Stock delivered in payment of the purchase price in connection with the
exercise of Options or shares of Common Stock delivered or withheld to pay
tax-withholding obligations or otherwise under the Plan shall be added to and
shall increase the number of shares of Common Stock available for purposes of
the Plan.

 

Way Cool Imports, Inc.

2014 Equity Incentive Plan 

-5-

 

  

3.4           Adjustments. In the event that the Committee shall determine that
any dividend or other distribution (whether in the form of cash, shares of
Common Stock, other securities, or other property), recapitalization, share
split, reverse share split, reorganization, merger, consolidation, split-up,
spin-off, combination, repurchase or exchange of shares of Common Stock or other
securities of the Company, issuance of warrants or other rights to purchase
shares of Common Stock or other securities of the Company, or other similar
corporate transaction or event affects the shares of Common Stock such that an
adjustment is determined by the Committee to be appropriate in order to prevent
dilution or enlargement of the benefits or potential benefits intended to be
made available under the Plan, then the Committee shall, in such manner as it
may deem equitable, adjust any or all of: (a) the number and type of shares of
Common Stock (or other securities or property) which thereafter may be made the
subject of Awards, including without limitation the individual limits set forth
in Sections 4(a); (b) the number and type of shares of Common Stock (or other
securities or property) subject to outstanding Awards; and (c) the grant,
purchase, or exercise price with respect to any Award or, if deemed appropriate,
make provision for a cash payment to the holder of an outstanding Award;
provided, however, that the number of shares of Common Stock subject to any
Award shall always be a whole number. The Committee’s adjustment shall be
effective and binding for all purposes of this Plan, provided that no adjustment
shall be made which will cause an ISO to lose its status as such, and further
provided that no such adjustment shall constitute (x) a modification of a stock
right within the meaning of Treas. Reg. Section 1.409A-1(b)(5)(v)(B) so as to
constitute the grant of a new stock right, (y) an extension of a stock right,
including the addition of any feature for the deferral of compensation within
the meaning of Treas. Reg. Section 1.409A-1(b)(5)(v)(C), or (z) an impermissible
acceleration of a payment date or a subsequent deferral of a stock right subject
to Section 409A within the meaning of Treas. Reg. Section 1.409A-1(b)(5)(v)(E).
Furthermore, no adjustment as the result of a change in capitalization shall
cause the exercise price to be less than the Fair Market Value of such shares
(as adjusted to reflect the change in capitalization) on the date of grant, and
any adjustment as the result of the substitution of a new stock right or the
assumption of an outstanding stock right pursuant to a corporate transaction
shall satisfy the conditions described in Treas. Reg. Section
1.409A-1(b)(5)(v)(D).

 

Article IV:
ELIGIBILITY

 

All Eligible Individuals are eligible to participate in this Plan and receive
Awards hereunder. Holders of equity-based awards issued by a company acquired by
the Company or with which the Company combines are eligible to receive
Substitute Awards hereunder.

 

Article V:
OPTIONS AND SARS

 

5.1           Grant. The Committee is hereby authorized to grant Options and
SARs to Participants with the following terms and conditions and with such
additional terms and conditions, in either case not inconsistent with the
provisions of the Plan, as the Committee determines. The grant of Options or
SARS shall be evidenced by an Award Agreement that contains the terms of the
Award, including, but not limited to: (a) the number of shares of Common Stock
that may be issued upon exercise of an Option or number of SARs subject to an
Award; (b) the exercise or base price of each Option or SAR; (c) the term of the
Option or SAR; (d) such terms and conditions on the vesting and/or
exercisability of an Option or SAR as may be determined by the Committee; (e)
any restrictions on transfer of the Option or SAR and forfeiture provisions; (f)
the effect on the term of the Option or SAR of the Separation from Service of
the Participant; and (g) such further terms and conditions, in each case, not
inconsistent with this Plan as may be determined from time to time by the
Committee.

 

5.2           Exercise Price. The exercise price per share of Common Stock under
an Option or SAR will be determined by the Committee; provided, however, that,
except in the case of Substitute Awards, such exercise price shall not be less
than the Fair Market Value of a share of Common Stock on the date of grant of
such Option or SAR; and provided further that in the case of ISOs granted to an
individual then owning (within the meaning of Section 424(d) of the Code) more
than 10% of the total combined voting power of all classes of stock of the
Company or any subsidiary or parent corporation thereof (within the meaning of
Section 422 of the Code), such price shall not be less than 110% of the Fair
Market Value of a share of Common Stock on the date the ISO is granted.

 

Way Cool Imports, Inc.

2014 Equity Incentive Plan 

-6-

 

  

5.3           Term. The term of each Option and SAR will be fixed by the
Committee in its discretion; provided , however, that the term shall not be more
than ten (10) years from the date the Option or SAR is granted, or five (5)
years from such date if the option is an Incentive Stock Option granted to an
individual owning (directly and through the application of the attribution rules
of Section 424(d) of the Code) more than 10% of the total combined voting power
of all classes of stock of the Company or any subsidiary or parent corporation
thereof (within the meaning of Section 422 of the Code).

 

5.4           Exercisability. Subject to the terms of the Plan and the related
Award Agreement, any Option or SAR may be exercised at any time during the
period commencing with either the date that Option or SAR is granted or the
first date permitted under a vesting schedule established by the Committee and
ending with the expiration date of the Option or SAR. A Participant may exercise
his Option or SAR for all or part of the number of shares of Common Stock or
rights which he is eligible to exercise under terms of the Option or SAR. The
Committee will determine the method or methods by which, and the form or forms
in which, including, without limitation, cash, shares of Common Stock, other
Awards, or other property, or any combination thereof, having a Fair Market
Value on the exercise date equal to the relevant exercise price of an Option,
payment of the exercise price with respect thereto may be made or deemed to have
been made.

 

5.5           Separation from Service. Except as otherwise provided in the Award
Agreement documenting an Option or SAR Award, the following general rules will
apply to outstanding Option and SAR Awards at the time of Separation from
Service:

 

(a)          In the event of Separation from Service for Cause, then all
outstanding Option and SAR Awards, whether vested or unvested, will immediately
terminate and be forfeited.

 

(b)          In all other events of Separation from Service, the Participant
shall have a period of ninety (90) days following such Separation from Service
(or, if shorter, until the end of the term of a particular Option or SAR as
established in the original Award Agreement) to exercise any vested and
unexercised Options and SARs then outstanding; all unvested Option and SAR
Awards shall immediately terminate and be forfeited.

 

5.6           Incentive Stock Options. The terms of any Incentive Stock Option
granted under the Plan shall comply in all respects with the provisions of
Section 422 of the Code, or any successor provision thereto, and any regulations
promulgated thereunder. No Incentive Stock Option shall be granted to any
Eligible Individual who is not an Employee of the Company or a Subsidiary.
Options designated as Incentive Stock Options shall not be eligible for
treatment under the Code as “incentive stock options” (and will be deemed to be
Non-Qualified Stock Options) to the extent that either (a) the aggregate Fair
Market Value of shares of Common Stock (determined as of the date of grant) with
respect to such Options are exercisable for the first time by the Participant
during any calendar year (under all plans of the Company and any Subsidiary)
exceeds $100,000, taking Options into account in the order in which they were
granted or (b) such Options otherwise remain exercisable but are not exercised
within three (3) months of termination of employment (or such other period of
time provided in Section 422 of the Code).

 

Way Cool Imports, Inc.

2014 Equity Incentive Plan 

-7-

 

  

Article VI:
RESTRICTED STOCK AWARDS

 

6.1           Grant. The Committee is hereby authorized to grant Awards of
Restricted Stock to Eligible Individuals. The grant of Restricted Stock shall be
evidenced by an Award Agreement that contains the terms of the Award, including,
but not limited to: (a) the number of shares of Restricted Stock subject to such
Award; (b) the purchase price, if any, of the shares of Restricted Stock and the
means of payment for such shares; (c) the performance criteria, if any, and
level of achievement in relation to the criteria that shall determine the number
of shares of Restricted Stock granted, issued, retainable and/or vested;
provided, however, that any such performance criteria shall be selected from the
criteria set forth in Section 9.2 to the extent the Committee intends that the
Award comply with Section 162(m); (d) such terms and conditions of the grant,
issuance, vesting and/or forfeiture of the Restricted Stock as may be determined
from time to time by the Committee; (e) restrictions on transferability of the
Restricted Stock; and (f) such further terms and conditions, in each case, not
inconsistent with this Plan as may be determined from time to time by the
Committee.

 

6.2           Vesting and Forfeiture. Restricted Stock granted under this
Article VI is subject to such restrictions as the Committee may impose, which
restrictions may lapse separately or in combination at such time or times, in
such installments or otherwise, as the Committee may deem appropriate. Except as
otherwise determined by the Committee, upon a termination of employment or
service during the applicable restriction period, Restricted Stock that is at
that time subject to restrictions shall be forfeited and reacquired by the
Company; provided that the Committee may provide, by rule or regulation or in
any Award document, or may determine in any individual case, that restrictions
or forfeiture conditions relating to Restricted Stock will lapse in whole or in
part, including in the event of terminations of employment resulting from
specified causes.

 

6.3           Stock Certificates. An Award of Restricted Stock may be evidenced
in such manner as the Committee may deem appropriate, including, without
limitation, book-entry registration or issuance of a stock certificate or
certificates. In the event any stock certificate is issued in respect of shares
of Restricted Stock, such certificate will be registered in the name of the
Participant and bear an appropriate legend referring to the terms, conditions,
and restrictions applicable to such shares of Common Stock.

 

6.4           Dividends and Voting Rights. Unless otherwise determined by the
Committee, a Participant holding an outstanding Award of Restricted Stock shall
be entitled to (a) receive all dividends and distributions paid in respect of
shares of Common Stock underlying such award; provided, that if any such
dividends or distributions are paid in shares of Common Stock or other
securities, such shares and other securities shall be subject to the same
vesting and other restrictions as apply to the Restricted Stock with respect to
which they were paid, and (b) exercise full voting rights and other rights as a
stockholder with respect to the shares of Common Stock underlying such Award
during the period during which such shares remain subject to restriction.

 

Article VII:
RESTRICTED STOCK unit AWARDS

 

7.1           Grant. The Committee is hereby authorized to grant Awards of
Restricted Stock Units to Eligible Individuals. The grant of Restricted Stock
Units shall be evidenced by an Award Agreement that contains the terms of the
Award, including, but not limited to: (a) the number of Restricted Stock Units
subject to such Award; (b) the purchase price, if any, of the Restricted Stock
Units and the means of payment for such Restricted Stock Units; (c) the
performance criteria, if any, and level of achievement in relation to the
criteria that shall determine the number of Restricted Stock Units granted,
issued, retainable and/or vested; provided, however, that any such performance
criteria shall be selected from the criteria set forth in Section 9.2 to the
extent the Committee intends that the Award comply with Section 162(m); (d) such
terms and conditions of the grant, issuance, vesting and/or forfeiture of the
Restricted Stock Units as may be determined from time to time by the Committee;
(e) restrictions on transferability of the Restricted Stock Units; and (f) such
further terms and conditions, in each case, not inconsistent with this Plan as
may be determined from time to time by the Committee.

 

Way Cool Imports, Inc.

2014 Equity Incentive Plan 

-8-

 

  

7.2           Vesting. The Awards of Restricted Stock Units granted under this
Article VII are subject to such restrictions as the Company may impose, which
restrictions may lapse separately or in combination, at such time or times, in
such installments or otherwise, as the Committee may deem appropriate.

 

7.3           Separation from Service. Without limiting the foregoing, and
except as otherwise revised in the Award Agreement documenting a Restricted
Stock Unit Award (“RSUs”), in the event of Separation from Service for Cause (as
determined by the Company), all outstanding RSUs will immediately terminate and
be forfeited. In all other events of Separation from Service, to the extent not
previously paid, the Participant shall be paid any vested RSUs in accordance
with the payment provisions of Section 7.4, and all unvested RSUs shall
immediately terminate and be forfeited.

 

7.4           Payment of Award. The shares of Common Stock or cash underlying a
Restricted Stock Unit Awards shall (subject to satisfaction of any purchase
price requirement) be transferred or paid to the Participant as soon as
practicable following the Award date or the termination of the vesting or other
restrictions set forth in the Plan or the applicable Award Agreement and the
satisfaction of any and all other conditions of the Award applicable to such
Restricted Stock Unit Award (the “Restriction End Date”), but in no event later
than two and one-half (2½) months following the end of the calendar year that
includes the later of the Award date or the Restriction End Date, as the case
may be. Notwithstanding any of the foregoing, to the extent that the provisions
of Section 7.3 hereof or the provisions of any Award Agreement for Restricted
Stock Units require, distributions of shares of Common Stock under circumstances
that constitute a “deferral of compensation” shall conform to the applicable
requirements of Section 409A, including, without limitation, the requirement
that a distribution to a Participant who is a “specified employee” within the
meaning of Section 409A(a)(2)(B)(i) which is made on account of the specified
employee’s Separation from Service shall not be made before the date which is
six (6) months after the date of Separation from Service.

 

Article VIII:
STOCK AWARDS AND OTHER STOCK-BASED AWARDS

 

8.1           Stock Awards. The Committee is hereby authorized to grant Stock
Awards to Eligible Individuals. Stock Awards may be issued by the Committee in
addition to, or in tandem with, other Awards granted under this Plan, and may be
issued in lieu of any cash compensation or fees for services to the Company as
the Committee, in its discretion, determines or authorizes. Stock Awards shall
be evidenced by an Award Agreement or in such other manner as the Committee may
deem necessary or appropriate, including, without limitation, book-entry
registration or issuance of a stock certificate or certificates. In the event
any stock certificate is issued in respect of shares of Common Stock underlying
a Stock Award, such certificate will be registered in the name of the
Participant.

 

8.2           Other Stock-Based Awards. The Committee is hereby authorized to
grant to Participants such other Awards (including, without limitation, rights
to dividends and dividend equivalents) that are denominated or payable in,
valued in whole or in part by reference to, or otherwise based on or related to,
shares of Common Stock (including, without limitation, securities convertible
into shares of Common Stock) as are deemed by the Committee to be consistent
with the purposes of the Plan. Subject to the terms of the Plan, the Committee
will determine the terms and conditions of such Awards and set forth such terms
and conditions in an Award Agreement related to such Award. Shares of Common
Stock or other securities delivered pursuant to a purchase right granted under
this Section 8.2 shall be purchased for such consideration, which may be paid by
such method or methods and in such form or forms, including, without limitation,
cash, shares of Common Stock, other securities, other Awards or other property,
or any combination thereof, as the Committee determines, the value of which
consideration, as established by the Committee, shall, except in the case of
Substitute Awards, not be less than the Fair Market Value of such shares or
other securities as of the date such purchase right is granted.

 

Way Cool Imports, Inc.

2014 Equity Incentive Plan 

-9-

 

  

8.3           Payment. Stock Awards and Other Stock-Based Awards shall be
transferred or paid to the Participant as soon as practicable following the
Award date and the satisfaction of any and all other conditions of the
applicable Award Agreement (the “Satisfaction Date”), but in no event later than
two and one-half (2½) months following the end of the calendar year that
includes the later of the Award date or the Satisfaction Date, as the case may
be.

 

Article IX:
SECTION 162(m) PERFORMANCE BASED COMPENSATION

 

9.1           General Requirements. To the extent that a Restricted Stock Award,
Restricted Stock Unit Award, Stock Award or Other Stock-Based Award is intended
to qualify as performance-based compensation under Section 162(m) (a
“Performance Award”) such Award shall satisfy the requirements set forth in this
Article IX.

 

9.2           Performance Goals. Performance Awards shall be conditioned upon
the achievement of objective pre-established goal(s) relating to one or more of
the following performance measures established in writing by the Committee
within 90 days after the beginning of the applicable performance period (and in
no event after 25% of the performance period has lapsed) subject to such
modifications as specified by the Committee: cash flow; earnings (including
earnings before interest, taxes, depreciation, and amortization); earnings per
share, diluted or basic; capital expenditures; debt, net debt, debt reduction;
working capital; return on investment; economic value added; cost of capital;
stock price; return on equity; total stockholder return; return on capital;
return on assets or net assets; revenue; income or net income; and operating
income or net operating income. To the extent consistent with Section 162(m),
the Committee may determine that certain adjustments apply, in whole or in part,
in such manner as determined by the Committee, to exclude the effect of any of
the following events that occur during a performance period: the impairment of
tangible or intangible assets; litigation or claim judgments or settlements; the
effect of changes in tax law, accounting principles or other such laws or
provisions affecting reported results; accruals for reorganization and
restructuring programs, including, but not limited to, reductions in force and
early retirement incentives; and any extraordinary, unusual, infrequent or
non-recurring items described in management’s discussion and analysis of
financial condition and results of operations or the financial statements and
notes thereto appearing in the Company’s annual report to shareholders for the
applicable year. Performance measures may be determined either individually,
alternatively or in any combination, applied to either the Company as a whole or
to a business unit or Subsidiary entity thereof, either individually,
alternatively or in any combination, and measured over a period of time
including any portion of a year, annually or cumulatively over a period of
years, on an absolute basis or relative to a pre-established target, to previous
years’ results or to a designated comparison group, in each case as specified by
the Committee.

 

9.3           Certification of Performance Goals. Achievement of the performance
goals established in accordance with Section 9.2 shall be certified in writing
prior to payment of the Performance Award, as required by Section 162(m). In
addition to establishing minimum performance goal(s) below which no compensation
shall be payable pursuant to a Performance Award, the Committee, in its
discretion, may create a performance schedule under which an amount less than or
more than the target award may be paid so long as the performance goal(s) have
been achieved.

 

Way Cool Imports, Inc.

2014 Equity Incentive Plan 

-10-

 

  

9.4           Committee Discretion. Notwithstanding any provision of this Plan
to the contrary, the Committee, in its sole discretion, may retain the
discretion to reduce the amount of any Performance Award to a Participant if it
concludes that such reduction is necessary or appropriate based upon: (a) an
evaluation of such Participant’s performance; (b) comparisons with compensation
received by other similarly situated individuals working within the Company’s
industry; (c) the Company’s financial results and conditions; or (d) such other
factors or conditions that the Committee deems relevant. The Committee shall not
use its discretionary authority to increase any award that is intended to be
performance-based compensation under Section 162(m).

 

9.5           Payment. Performance Awards shall be transferred or paid to the
Participant as soon as practicable following the termination of the vesting or
other restrictions set forth in the Plan or the applicable Award Agreement and
the satisfaction of any and all other conditions of the Award Agreement
applicable to such Performance Award (the “Performance End Date”), but in no
event later than two and one-half (2½) months following the end of the calendar
year that includes the Performance End Date.

 

Article X:
General terms applicable to awards

 

10.1         Exemptions from Section 16(b) Liability. With respect to a
Reporting Person, the Committee shall implement transactions under the Plan and
administer the Plan in a manner that will ensure that each transaction with
respect to such a Participant is exempt under Rule 16b-3 or otherwise not
subject to liability under Section 16(b), except that this provision shall not
limit sales by such a Participant, and such a Participant may engage in other
non-exempt transactions under the Plan. The Committee may authorize the Company
to repurchase any Award or shares of Stock deliverable or delivered in
connection with any Award in order to avoid a Participant who is subject to
Section 16 of the Exchange Act incurring liability under Section 16(b).

 

10.2         Section 409A Compliance. Notwithstanding any other provision of
this Plan to the contrary, all Awards under this Plan shall be designed and
administered in a manner that does not result in the imposition of tax or
penalties under Section 409A. Accordingly, Awards under this Plan shall comply
with the following requirements, as applicable.

 

(a)          Distributions to Specified Employees Upon Separation from Service.
To the extent that payment under an Award which is subject to Section 409A is
due to a Specified Employee on account of the Specified Employee’s Separation
from Service from the Company or its affiliate or subsidiary, such payment shall
be delayed until the first day of the seventh month following such Separation
from Service (or as soon as practicable thereafter). The Committee, in its
discretion, may provide in the Award document for the payment of interest at a
rate set by the Committee for such six-month period.

 

(b)          No Acceleration of Payment. To the extent that an Award is subject
to Section 409A, payment under such Award shall not be accelerated from the
date(s) specified in the Award document as of the date of grant.

 

(c)          Subsequent Delay in Payment. To the extent that an Award is subject
to Section 409A, payment under such Award shall not be deferred beyond the dates
specified in the Award document as of the date of grant, unless the Committee
makes the decision to delay payment at least one year prior to the scheduled
payment date, and payment is delayed at least five years.

 

Way Cool Imports, Inc.

2014 Equity Incentive Plan 

-11-

 

  

10.3         Exemptions from Section 409A. The following Awards are intended to
be exempt from the requirements of Section 409A.

 

(a)          Non-Discounted Options. Any Option issued with an exercise price
that is at least equal to the Fair Market Value of a share of Common Stock on
the date of grant.

 

(b)          Non-Discounted SARs. Any SAR issued with an exercise or base price
at least equal to the Fair Market Value of a share of Common Stock on the date
of grant.

 

(c)          Restricted Stock and Stock Awards. Restricted Stock, Stock Awards
and any other property right subject to tax under Section 83 of the Code.

 

(d)          Short-Term Deferrals. Any Award which is paid no later than two and
one-half (2½) months following the year in which the Award vests.

 

Article XI:
change of control

 

11.1         Generally. The Committee may, in its discretion, at the time an
Award is made hereunder or at any time prior to, coincident with or after the
time of a Change of Control (a) subject to Section 10.2, provide for the
acceleration of any time periods relating to the exercise or realization of such
Awards, so that such Awards may be exercised or realized in full on or before a
date fixed by the Committee; (b) provide for the purchase of such Awards, upon
the Participant’s request, for an amount of cash equal to the amount which could
have been obtained upon the exercise or realization of such Awards had such
Awards been currently exercisable or payable; (c) make such adjustment to the
Awards then outstanding as the Committee deems appropriate to reflect such
Change of Control; or (d) cause the Awards then outstanding to be assumed, or
new rights substituted therefore, by the surviving corporation in such Change of
Control. The Committee may, in its discretion, include such further provisions
and limitations in any Award Agreement as it may deem equitable and in the best
interests of the Company.

 

11.2         Definition. “Change of Control” means a change of control of the
Company of a nature that would be required to be reported in response to Item
6(e) of Schedule 14A promulgated under the Exchange Act, or Item 5.01 of a
Current Report on Form 8-K or any successor rule, whether or not the Company is
then subject to such reporting requirements; provided that, without limitation,
such a Change of Control shall be deemed to occur if:

 

(a)          any “person” (as such term is used in Sections 13(d) and 14 (d) of
the Exchange Act) is or becomes the “beneficial owner” (as determined for
purposes of Regulation 13D-G under the Exchange Act as currently in effect),
directly or indirectly, in a transaction or series of transactions, of
securities of the Company representing more than 50% of the voting power of the
Company’s voting capital stock (the “Voting Stock”); or

 

(b)          The consummation of a merger, or other business combination after
which the holders of the Voting Stock do not collectively own 50% or more of the
voting capital stock of the entity surviving such merger or other business
combination, or the sale, lease, exchange or other transfer in a transaction or
series of transactions of all or substantially all of the assets of the Company;
or

 

(c)          A majority of the Board is replaced in any twelve (12) month period
by individuals whose appointment or election is not endorsed by a majority of
the members of the Board prior to the date of the appointment or election.

 

Way Cool Imports, Inc.

2014 Equity Incentive Plan 

-12-

 

 

Any good faith determination by the Committee as to whether a Change of Control
within the meaning of this Section has occurred shall be conclusive and binding
on the Participants.

 

11.3         Limitation on Payments in the Event of a Change of Control.
Notwithstanding anything in this Plan to the contrary, any Award (or portion of
an Award) that would constitute an excess parachute payment, as such term is
defined in Section 280G of the Code, shall be reduced to an amount that would
not constitute an excess parachute payment so as to avoid the deduction
limitations and excise tax under Sections 280G and 4999, respectively. The
Company shall have no obligation to pay to the Participant the amount by which
any Award is reduced in accordance with this Section 11.3.

 

Article XII:
effective date, amendment, modification
and termination of plan

 

12.1         Effective Date. The Plan shall be effective as of the effective
date of the merger of Way Cool Merger Sub, Inc., a Nevada corporation and
wholly-owned subsidiary of the Company, with and into QuantumSphere, Inc., a
California corporation. No Award may be granted under the Plan after the tenth
anniversary of the date at which this Plan is approved by stockholders of the
Company. However, unless otherwise expressly provided in the Plan or in an
applicable Award Agreement, any Award theretofore granted may extend beyond such
date, and the authority of the Committee to administer the Plan and to amend,
alter, adjust, suspend, discontinue, or terminate any such Award, or to waive
any conditions or rights under any such Award, and the authority of the Board to
amend the Plan, shall extend beyond such date.

 

12.2         Plan Amendment and Termination. Except to the extent prohibited by
applicable law and unless otherwise expressly provided in an Award Agreement or
in the Plan, the Board may amend, alter, suspend, discontinue, or terminate the
Plan or any portion thereof at any time; provided, however, that no such
amendment, alteration, suspension, discontinuation or termination shall be made
without: (a) stockholder approval if such approval is necessary to comply with
any tax, legal or regulatory (including, for this purpose, the rules of any
national securities exchange(s) on which the Common Stock is then listed)
requirement for which or with which the Board deems it necessary or desirable to
qualify or comply; or (b) the consent of the affected Participant, if such
action would adversely affect any material rights of such Participant under any
outstanding Award. Notwithstanding the foregoing or any provision of the Plan to
the contrary, the Committee may at any time (without the consent of the
Participant) modify, amend or terminate any or all of the provisions of this
Plan to the extent necessary to conform the provisions of the Plan with Section
409A regardless of whether such modification, amendment, or termination of the
Plan shall adversely affect the rights of a Participant under the Plan.

 

12.3         Award Amendment. The Committee may waive any conditions or rights
under, amend any terms of, or amend, alter, suspend, discontinue or terminate,
any Award theretofore granted, prospectively or retroactively, without the
consent of any Participant or holder or beneficiary of an Award; provided,
however, that no such action shall impair any material rights of a Participant
or holder or beneficiary under any Award theretofore granted under the Plan.

 

12.4         Adjustment of Awards. The Committee is authorized to make
adjustments in the terms and conditions of, and the criteria included in, Awards
in recognition of unusual or nonrecurring events (including, without limitation,
an event affecting the Company, or the financial statements of the Company, or
of changes in applicable laws, regulations or accounting principles), whenever
the Committee determines that such adjustments are appropriate in order to
prevent dilution or enlargement of the benefits or potential benefits intended
to be made available under the Plan, subject, with respect to Awards intended to
meet the requirements of Section 162(m), compliance with the provisions of
Section 162(m).

  

Way Cool Imports, Inc.

2014 Equity Incentive Plan 

-13-

 

  

Article XIII:
MISCELLANEOUS

 

13.1         No Right to Continued Employment. Nothing in the Plan or in any
Award Agreement confers upon any Eligible Individual who is a Participant the
right to continue in the service or employment of the Company or any affiliate
or affect any right which the Company or any affiliate may have to terminate or
modify the employment or provision of service of the Participant with or without
cause.

 

13.2         No Rights as a Stockholder. Notwithstanding anything to the
contrary in the Plan, no Participant or Successor shall have any voting or other
rights as a stockholder of the Company with respect to any Common Stock covered
by an Award until the issuance of a certificate or certificates to the
Participant for such Common Stock. No adjustment shall be made for dividends or
other rights for which the record date is prior to the issuance of such
certificates.

 

13.3         Withholding. The Company has the right to withhold from any payment
of cash or Stock to a Participant or other person under the Plan an amount
sufficient to cover any required withholding taxes, including the Participant’s
social security and Medicare taxes (FICA) and federal, state, local income tax
or such other applicable taxes (“Taxes”) with respect to income arising from
payment of the Award. The Company may require the payment of any Taxes before
issuing any Stock pursuant to the Award. The Committee may, if it deems
appropriate in the case of a Participant, withhold such Taxes through a
reduction of the number of shares of Common Stock delivered to such individual,
or allow the Participant to elect to cover all or any part of the required
withholdings, and to cover any additional withholdings up to the amount needed
to cover the Taxes with respect to income arising from payment of the Award,
through a reduction of the number of shares of Common Stock delivered to such
individual or a subsequent return to the Company of shares of Common Stock held
by the Participant, in each case valued in the same manner as used in computing
the withholding taxes under the applicable laws.

 

13.4         No effect on Compensation. Awards received by a Participant under
this Plan are not be deemed a part of a Participant’s regular, recurring
compensation for purposes of any termination, indemnity or severance pay laws
and shall not be included in, nor have any effect on, the determination of
benefits under any other employee benefit plan, contract or similar arrangement
provided by the Company or an affiliate , unless expressly so provided by such
other plan, contract or arrangement, or unless the Committee so determines. No
provision of the Plan shall prevent the Company from adopting or continuing in
effect other or additional compensation arrangements, including incentive
arrangements providing for the issuance of options and stock, and awards that do
not qualify under Section 162(m), and such arrangements may be generally
applicable or applicable only in specific cases.

 

13.5         Non-Assignment. Except as the Committee may otherwise determine
from time to time: (a) no Award and no right under any Award shall be
assignable, alienable, saleable or transferable by a Participant otherwise than
by will or by the laws of descent and distribution; provided, however, that, a
Participant may, in the manner established by the Committee, designate a
beneficiary or beneficiaries to exercise the rights of the Participant, and to
receive any property distributable, with respect to any Award upon the death of
the Participant; and provided, further, however, that in no event shall the
Committee authorize any assignment, alienation, sale, or other transfer under
this paragraph that would provide a Participant or beneficiary with the
opportunity to receive consideration from a third party; (b) each Award, and
each right under any Award, shall be exercisable during the Participant’s
lifetime only by the Participant or, if permissible under applicable law, by the
Participant’s guardian or legal representative; and (c) no Award and no right
under any such Award, may be pledged, alienated, attached, or otherwise
encumbered, and any purported pledge, alienation, attachment or encumbrance
thereof shall be void and unenforceable against the Company. The provisions of
this paragraph shall not apply to any Award which has been fully exercised,
earned or paid, as the case may be, and shall not preclude forfeiture of an
Award in accordance with the terms thereof.

 

Way Cool Imports, Inc.

2014 Equity Incentive Plan 

-14-

 

  

13.6         Unfunded Plan. This Plan is unfunded and the Company is not
required to segregate any assets that may at any time be represented by Awards
under this Plan. Neither the Company, its Subsidiaries or other affiliates, the
Committee, nor the Board shall be deemed to be a trustee of any amounts to be
paid under this Plan nor shall anything contained in this Plan or any action
taken pursuant to its provisions create or be construed to create a fiduciary
relationship between the Company and/or its Subsidiaries or other affiliates,
and a Participant or Successor. To the extent any person acquires a right to
receive an Award under this Plan, such right shall be no greater than the right
of an unsecured general creditor of the Company.

 

13.7         Limitation of Liability. Any liability of the Company to any
Participant with respect to an Award shall be based solely upon contractual
obligations created by this Plan and the applicable Award Agreement. Except as
may be required by law, neither the Company nor any member or former member of
the Board or of the Committee, nor any other person participating (including
participation pursuant to a delegation of authority under Section 2.6 hereof) in
any determination of any question under this Plan, or in the interpretation,
administration or application of this Plan, shall have any liability to any
party for any action taken, or not taken, under this Plan.

 

13.8         Legal Requirements. No certificate for shares of Common Stock
distributable pursuant to this Plan will be issued and delivered unless the
issuance of such certificate complies with all applicable legal requirements
including, without limitation, compliance with the provisions of Section 409A,
applicable state securities laws, the Securities Act of 1933, as amended and in
effect from time to time or any successor statute, the Exchange Act and the
requirements of the national securities exchange(s) on which the Company’s Stock
may, at such time, be listed.

 

13.9         Governing Law. To the extent that federal laws do not otherwise
control, this Plan and all determinations made and actions taken pursuant to
this Plan shall be governed by the laws of the State of Nevada, without giving
effect to its conflict of law provisions.

 

13.10         Severability. In the event that any provision of this Plan is held
to be illegal or invalid for any reason, the illegality or invalidity shall not
affect the remaining provisions of this Plan, and this Plan shall be construed
and enforced as if the illegal or invalid provision had not been included.

 

13.11         No Fractional Shares. No fractional shares shall be issued or
delivered pursuant to this Plan or any Award Agreement, and the Committee shall
determine whether cash, other securities, or other property shall be paid or
transferred in lieu of any fractional shares, or whether such fractional shares
or any rights thereto shall be canceled, terminated, or otherwise eliminated.

 

13.12          Headings. Headings are provided herein for convenience only and
not to serve as a basis for interpretation or construction of the Plan.

 

Way Cool Imports, Inc.

2014 Equity Incentive Plan 

-15-

